The State has filed a motion for rehearing urging that the bills of exception upon which a reversal was based are defective and insufficient to bring the complaint forward. We have again examined the bills and when considered in connection with the court's explanation thereon we confess our inability to discover such defect in them as precludes consideration.
Appellant has also filed a motion calling attention to a number of bills of exception wherein complaint is brought forward because the State was permitted to prove ill feeling and threats of R. D. Woods against deceased, it being appellant's contention that the evidence is insufficient to show a conspiracy or acting together by Woods and this appellant, and therefore, proof of declarations by Woods showing malice and ill will by him towards deceased had no place in the trial of appellant. We discuss the question no further than to say that under the record in the present case we entertain grave doubts as to whether such proof was admissible, and in the event of another trial the court should be cautious in regard to admitting such evidence. *Page 210 
We do not go further because the facts upon another trial may not present the same picture as we have in the present record, and on the other hand, we do not desire the State to be misled into thinking our failure to write upon the subject will justify it in invoking the "law of the case" rule.
The motion of the State for rehearing is overruled.
Overruled.